PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/436,278
Filing Date: 10 Jun 2019
Appellant(s): Kim et al.



__________________
Jennifer Y. Lin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/23/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Response to Arguments
Applicant's arguments filed on 1/14/2021 have been fully considered but they are not persuasive.
1). Applicant’s argument – On pages 11-12 of the Office Action, the Examiner cites Figure 5 of Campbell for a first lens group (lens 29 in Figure 5), a field corrector lens (lens 30 in Figure 5), and a second lens group (combination lens 15/16/17 of Figure 5). However, Campbell explicitly states that "The FIG. 5 embodiment does not have any field or corrector lens element corresponding to element 14 of FIG. 1, element 25 of FIGS. 2 and 3, or element 28 of FIG. 4)" (Campbell col. 8, 11. 24-27). These other field or correcting lenses are of positive power. (See Campbell col. 2, 11. 39-43; col. 5, 11. 30-38; col. 8, 11. 55-58; col. 7, 11. 29-32.) For these reasons, Campbell does not teach or suggest "a single field corrector lens having a negative power that is positioned between the first lens group and the first focal plane of the first lens group and positioned closer to the first focal plane than the first lens group... wherein the single 
Examiner’s response – First, Campbell clearly discloses “the single field corrector lens having a negative power that is positioned between the first lens group and the first focal plane of the first lens group ... wherein the single field corrector lens is configured to correct a field curvature caused by the first lens group” (column 8 line 20-22, “a back weakly negative meniscus element 30 having a front concave surface R37 and a back convex surface R38”, because the lens 30 has a negative power and is positioned between the first lens 29 and the first focal plane of the first lens, the lens 30 corrects a field curvature caused by the first lens 29, as clearly shown in Figure 5).
Second, regarding the description “The FIG. 5 embodiment does not have any field or corrector lens element corresponding to element 14 of FIG. 1, element 25 of FIGS. 2 and 3, or element 28 of FIG. 4)" (Campbell col. 8, 11. 24-27); as admitted by Applicant “These other field or correcting lenses are of positive power”, but, in Figure 5, the lens 29 is of a negative power; therefore, it is true “[t]he FIG. 5 embodiment does not have any field or corrector lens element corresponding to element 14 of FIG. 1, element 25 of FIGS. 2 and 3, or element 28 of FIG. 4)”. Then, applicant’s argument of “Campbell does not teach or suggest "a single field corrector lens having a negative power …” ” is incorrect.

2). Applicant’s argument – In addition, Campbell also fails to teach or suggest "wherein the material of the single field corrector lens has a higher index of refraction than lenses in the first lens group and the second lens group." Support for this feature is 
[0025] The field corrector lens 330 may be made of a material that is able to be formed into a lens and has a high index of refraction, such as at least 2.0, that is transparent for a wavelength or wavelengths of light to be received at the photodetector 146. The index of refraction of the field corrector lens 330 may be, for example, 2.7 or 2.8 (or more or less). In some implementations, the material is silicon, germanium, or zinc selenide. The manufacturing tolerance is looser when the index of a lens is high, therefore a larger radius of curvature may be achieved for the input side 332 and output side 334 with more ease and less cost than with a lens of another material that has a lower index of refraction. 
[0026] In addition, the features of the material may make the material opaque or near opaque for visual light and transparent or near transparent for C-band or near- infrared wavelengths. Specifically, the material may be transparent for light having a wavelength of 1550 nm, and may act as a filter that blocks visible sunlight that would otherwise interfere with an optical signal. 
[0030] The light then passes through the field corrector lens 330 before reaching the focal plane 316 of the first lens group 310. The field corrector lens 330 diverges the ray bundles A, B, C, and D from each other. The amount of divergence caused by the field corrector lens 330 reduces the convergence angle of each ray bundle A, B, C, and D. As a result, the light is focused by the field corrector lens at the intermediate focal plane 336, which is farther than the focal plane 316, and is received at an input side 322 of the second lens group 320. The light may have a third cross-sectional area at the input side of the second lens group that is smaller than the second cross-sectional area. As shown in FIGURE 3, the ray bundles A, B, C, and D continue to converge as they travel from the input side 332 of the field corrector lens 330 to the intermediate focal plane 336, but do so a less steep angle or at a slower rate due to the characteristics of the field corrector In addition, visible light frequencies are reduced or removed as the light passes through the field corrector lens 330 due to the properties of the material comprising the field corrector lens 330. (emphasis added) 
In contrast, the field or correcting lens elements in Campbell are all of a same material as the other lens elements or has a smaller index of refraction than other lens elements. (See Campbell col. 4, 11. 23-26; col. 6, 11. 1-2, 56-58; col. 7, 11. 48-50; col. 8, 11. 33-35; col. 9, 11. 34-40.) Campbell therefore does not teach or suggest "wherein the material of the single field corrector lens has a higher index of refraction than lenses in the first lens group and the second lens group." 
Examiner’s response – First, the Specification does not clearly/positively state “the material of the single field corrector lens has a higher index of refraction than lenses in the first lens group and the second lens group”. The original disclosure states “The first lens group also is made of material having an index of refraction of at least 2.0” (Abstract etc.); and “The field corrector lens 330 may be made of a material that is able to be formed into a lens and has a high index of refraction, such as at least 2.0” ([0025]). That is, the first lens group also has a high index of refraction, “such as at least 2.0”; and the Specification never states that the refractive index of the corrector lens is higher than the refractive index of the first lens group and/or second lens group.
Second, based on Applicant’s argument “Support for this feature is found at least in paragraphs [0025]-[0026] and [0030] of Applicant's Specification (reproduced below), which describe how the high index of refraction of the field corrector lens can filter light received from the first lens group: …”, it looks the Applicant tried to convey that the higher the index of refraction, the better for filtering/blocking some light. However, this argument is not persuasive. It is commonly known in the art that whether a lens can 
Third, Campbell et al discloses “although germanium (refractive index N of 4.00119 at 10.6 microns and constringence of V value of 1004 at 8.5 to 12.5 microns) is the preferred lens element material for the 8 to 13 micron waveband and a combination of silicon (refractive index N of 3.4284 at 3.5 microns and constringence or V value of 289 at 3.0 to 4.5 microns) with germanium for the 3 to 5.5 micron waveband, it will be understood that other infrared transmitting materials could be employed” (column 9 lines 30-42), that is, different infrared transmitting materials can be used. And the materials germanium and silicon have very high refractive indexes: 4.001 and 3.428, and pass infrared lights and block visible light. Then it is obvious to one skilled in the art that the lens 30 (of Figure 5) can be made to have “a higher index of refraction than lenses in the first lens group and the second lens group” and “act as a filter that blocks visible sunlight that would otherwise interfere with an optical signal”.

3). Applicant’s argument – Furthermore, it is admitted on page 12 of the Office Action that "Campbell et al does not expressly state that the corrector lens is positioned closer to the first focal plane than the first lens group." 

None of the cited references cure these deficiencies of Campbell. 
For example, Oda describes a lens system (6) comprising two lenses (4, 5) and that is designed to correct residual chromatic aberration and primary magnific chromatic aberration in part due to mutual spacing between lens 4 and lens 5. (Oda col. 4, 11. 30-39.) The lens system (6) of Oda is not designed to correct a field curvature. Therefore, Oda does not teach or suggest "a single field corrector lens having a negative power that is positioned between the first lens group and the first focal plane of the first lens group and positioned closer to the first focal plane than the first lens group... wherein the single field corrector lens is configured to correct a field curvature caused by the first lens group." In addition, Oda is silent on the indices of refraction of the lenses. Therefore, Oda also fails to teach or suggest "wherein the material of the single field corrector lens has a higher index of refraction than lenses in the first lens group and the second lens group." For at least these reasons, Oda fails to cure the deficiencies of Campbell.
Examiner’s response – First, Applicant’s statement “The lens system (6) of Oda is not designed to correct a field curvature” is not correct. As shown in Figure 2, Oda discloses “the secondary residual chromatic aberration of the semiapochromatic convergent lens system is positively corrected by the achromatic divergent lens system and the focal length is extended, thus providing the effect that a large aperture, compact and high performance telephoto lens can be fabricated at less cost. Moreover, there is a further effect that the correction of the various out-of-axis aberrations can be 
Oda uses two lenses (4 and 5) to form a corrector lens 6; as discussed above, one purpose of using two lenses is to form an achromatic lens and to correct residual chromatic aberration of lens 3. That is, the lens 6 performs both correcting a field curvature and correcting residual chromatic aberration. When a residual chromatic aberration is not a main issue, as Applicant’s situation “the material may be transparent for light having a wavelength of 1550 nm” or mostly one IR wavelength 1550 nm, it is obvious to one skilled in the art that a single one piece of lens can be used. That is, whether to use a single piece lens or to use a lens of two sub-lens is a matter of design choice based on needs. Also, omission of a function (e.g., correcting residual chromatic aberration) where not needed is obvious (Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989)). 
And more, the primary reference Campbell teaches to use a single corrector lens, therefore, the combination of Campbell et al and Oda teaches/suggests "a single field corrector lens having a negative power that is positioned between the first lens group and the first focal plane of the first lens group and positioned closer to the first focal plane than the first lens group... wherein the single field corrector lens is configured to correct a field curvature caused by the first lens group."
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
1). Claims 1, 11 and 16, and thus depending claims 3-10, 12-13 and 17-22, recite the limitations “the material of the single field corrector lens has a higher index of refraction than lenses in the first lens group and the second lens group” (claims 1 and 11) or “the single field corrector lens that comprises material having a higher index of refraction than the first lens group” (claim 16). However, the original disclosure states “The first lens group also is made of material having an index of refraction of at least 2.0” (Abstract etc.); and “The field corrector lens 330 may be made of a material that is able to be formed into a lens and has a high index of refraction, such as at least 2.0” ([0025]). That is, the first lens group also has a high index of refraction, “such as at least 
2). Claim 21 recites the limitation “wherein the first lens group and the second lens group do not include silicon”. The original disclosure discloses the material for the corrector lens is silicon (para. [0004], [0007], [0009] and [0025]), but the original disclosure never disclose what specific material is used for the first and second lens groups. The original disclosure does not clearly and positively indicates “wherein the first lens group and the second lens group do not include silicon”. 
3). Claim 22 recites the limitation “wherein the single field corrector lens has a smaller diameter than lenses in the first lens group and the second lens group”. The original disclosure never mention or define the diameters of the field corrector, the first lens group and the second lens group. The Figure 3 is “by way of illustration”; but, the Specification does not clearly and positively indicate “the single field corrector lens has a smaller diameter than lenses in the first lens group and the second lens group”.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8, 10-13 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al (US 4,432,596) in view of Oda (US 4,854,686) and Conchas et al (US 2004/0213587) and Erkmen et al (US 2015/0244458) and Schade (US 2,827,835).
1). With regard to claim 1, Campbell et al discloses a free-space optical communication system (Figure 5 etc.) comprising: 
a first lens group (lens 29 in Figure 5) having a positive power (column 8 lines 17-20, “a front positive meniscus element 29 having a front positive meniscus element 29”) that is configured to receive a light signal from a remote free-space optical transmitter (the “distance source”, column 1 lines 13-17, “The present invention relates to such a system which can be used, in particular, in circumstances where it is required that a beam of infra-red radiation from a distant source and incident on the optical system”) , the first lens group having a first focal plane (it is inherent that the lens 20 has a first focal plane at the point of its focus. It is between the lens 30 and the real image position I); 
a single field corrector lens (lens 30) having a negative power (column 8 lines 20-23, “weakly negative meniscus element 30 having a front concave surface R37 and a back convex surface R38”) that is positioned between the first lens group (29) and the first focal plane of the first lens group (refer Figure 5, the lens 30 is between lens 30 and the position “I”), the single field corrector lens comprising 

(ii) an input side that includes a concave surface (R37), and
(iii) an output side that includes a convex surface (R38) having a second radius of curvature (column 8, EXAMPLE 5, R37 and R38 have different radium of curvature),
Where the single field corrector lens is configured to correct a field curvature caused by the first lens group (column 8 line 16-60, the lens 30 has a negative power and is positioned between the first lens 29 and the first focal plane of the first lens; the lens 30 extends a focal lens: as shown Figure 5, or following Figure O1 that is replotted from Campbell’s Figure 5, the focal point “F” is extended to position “I” due to the lens 30 of negative power; that is, the lens 30 corrects a field curvature caused by the first lens 29);

    PNG
    media_image2.png
    325
    797
    media_image2.png
    Greyscale

			Figure O1
wherein a combination of the first lens group and the single field corrector lens has a second focal plane (at the position of “I”) farther from the first lens group than the first focal plane; 
a second lens group (combination of lens 15/16/17) positioned with the second focal plane between the single field corrector lens and the second lens group (Figure 5) 
In Figure 5, Campbell et al shows that the first lens 29 has one lens, and does not call it a “lens group”; and Campbell et al does not expressly state that the corrector lens is positioned closer to the first focal plane than the first lens group; Campbell et al also does not expressly discloses that the light signal is a communication signal, and one or more processors configured to extract data related to the communication signal using the sensor; wherein the material of the single field corrector lens has a higher index of refraction than lenses in the first lens group and the second lens group.
 Regarding the position of the corrector lens, however, Oda discloses a similar lens system (Figure 2), in which the first lens group (3) has two lenses and the corrector lens (6) is positioned closer to the first focal plane (the position near the focal point by the dotted line) than the first lens group (3). Oda “provide apochromat type objective lenses which can inexpensively construct a large-aperture, compact and high performance telephoto lens by addition of a simple lens system to a semiapochromat lens”. Oda uses two lenses (4 and 5) to form a corrector lens 6; and the lens 6 performs two functions: (1) correcting residual chromatic aberration of lens 3, (2) extending the focal length (shown in Figure 2, from the focus point defined by dotted lines to the focus point defined by the solid lines). The lens 6 (consists of two sub-lens 4/5) has a negative power, and it extends the focal length, that is, the lens 6 correct a field curvature caused by the first lens group (3).
As discussed above, one purpose of using two lenses is to form an achromatic lens and to correct residual chromatic aberration of lens 3. That is, the lens 6 performs 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the lens structure as taught by Oda to the system/method of Campbell et al so that the first lens can be a lens group as a semiapochromat lens which can correct some aberrations, and the correct lens is positioned closer to the first focal plane/second lens group to deliver light to the second lens group.
Regarding the communication signal, and extracting data related to the communication signal, Conchas et al discloses a free space optical communication system (Figure 1), which has a first lens (2), a corrector lens 3 and a second lens, a sensor (6), and configured to receive a communication signal from a remote free-space optical transmitter and the sensor extracts data ([0004]-[0005]). Another prior art, Erkmen et al, also discloses a free-space optical communication (Figures 3, 4-8 etc.), which contains one or more processors (within the control 550, 650 or 750), and the one 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Conchas et al and Erkmen et al to the system/method of Campbell et al and Oda so that the optical lens assembly is used for free-space optical communications for conveying signals between two terminals, and based on the extracted signals, the optical communication systems can be controlled to be better aligned to increase the signal power efficiency.
Regarding the corrector lens having a higher index of refraction, Campbell et al discloses “although germanium (refractive index N of 4.00119 at 10.6 microns and constringence of V value of 1004 at 8.5 to 12.5 microns) is the preferred lens element material for the 8 to 13 micron waveband and a combination of silicon (refractive index N of 3.4284 at 3.5 microns and constringence or V value of 289 at 3.0 to 4.5 microns) with germanium for the 3 to 5.5 micron waveband, it will be understood that other infrared transmitting materials could be employed”, that is, different infrared transmitting materials can be used. And to use different materials for different lens is known in the art; e.g., Schade discloses a lens system, in which a negative lens (6 in the figure) has a higher index of refraction than lenses in other lenses (refer to the table in the figure); then it is obvious to one skilled in the art that the lens 30 (Figure 5) of Campbell et al can be made to have “a higher index of refraction than lenses in the first lens group and the second lens group”. Also, it is common that a lens can be made thinner and lighter and more compact with higher index of refraction (similar to regular eye glasses with high-index lenses). 

2). With regard to claim 2, Campbell et al and Oda and Conchas et al and Erkmen et al and Schade disclose all of the subject matter as applied to claim 1 above. And the combination of Campbell et al and Oda and Conchas et al and Erkmen et al and Schade further discloses wherein the index of refraction is at least 2.7 (Campbell: column 9, line 34-42).  
3). With regard to claim 3, Campbell et al and Oda and Conchas et al and Erkmen et al and Schade disclose all of the subject matter as applied to claim 1 above. And the combination of Campbell et al and Oda and Conchas et al and Erkmen et al and Schade further discloses wherein the material is silicon (Campbell: column 9, line 34-42, and claim 19).  
4). With regard to claim 4, Campbell et al and Oda and Conchas et al and Erkmen et al and Schade disclose all of the subject matter as applied to claim 1 above. And the combination of Campbell et al and Oda and Conchas et al and Erkmen et al and Schade further discloses wherein the single field corrector lens is configured to reduce a cross-sectional area of the light received at the first lens group (refer Figure 5 of Campbell and Figure 2 of Oda, the field corrector lens reduces a cross-sectional area of the light received at the first lens group, that is, the cross-sectional area of the light beam is gradually reduced towards the focal plane, and the corrector lens shifts the 

    PNG
    media_image3.png
    268
    571
    media_image3.png
    Greyscale

		Figure O2
5). With regard to claim 5, Campbell et al and Oda and Conchas et al and Erkmen et al and Schade disclose all of the subject matter as applied to claims 1 and 4 above. But, Campbell et al and Oda and Schade do not expressly state wherein the field corrector lens is configured to reduce the cross-sectional area of the light received at the first lens group by at least a factor of 300 at the second focal plane.  
However, as disclosed by Campbell et al, “Exit Pupil Diameter (nominal) 10 millimeters” (column 8 line 60 etc.), and the cross-sectional area of the light (coming from the lens 29/30) received at the second focal plane (at “I”) is much smaller than the exit pupil diameter (refer Figure 5; according to Airy Disk or diffraction pattern, the radius of the spot at the second focal plane is around 1.22f/D, f is the focal length of the lens 29 and D is the diameter of the lens). 
The cross-sectional area of the light received at the first lens group is *(D/2)2, and the cross-sectional area of the light at the focal plane is around *(1.22f/D)2. As shown in Figures O1 and O2 above, which is replotted from Campbell’s Figure 5 and Oda’s Figure 2, without the corrector lens (30 of Campbell, or 6 of Oda), the first lens 2/f)2*1/2 (refer to Response to Argument in the Final Rejection mailed on 11/4/2020: because of diffraction, the spot size, i.e., the Airy Disc, at the focal length is around 2.44f/D, f is the focal length of the lens and D is the diameter of the lens. … The cross-sectional area of the light received at the lens is *(D/2)2, and the cross-sectional area of the light at the focal plane is around *(1.22f/D)2. The ratio between the two cross-sectional areas is                         
                            r
                            =
                            
                                
                                    π
                                    
                                        
                                            (
                                            
                                                
                                                    D
                                                
                                                
                                                    2
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    π
                                    
                                        
                                            (
                                            
                                                
                                                    1.22
                                                    λ
                                                    f
                                                
                                                
                                                    D
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ≈
                             
                            
                                
                                    1
                                
                                
                                    6
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            D
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                                
                                                    f
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                            
                                
                                    1
                                
                                
                                    
                                        
                                            λ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     ); even if the lens diameter D is just 1 cm and f = 100*D, the ratio r is larger than 106, which is more than “a factor of 300”.
It is common that a diameter of the object lens used in the free-space optical communication is more than 10 cm; also Oda indicates that the diameter of the object lens can be 15 cm. When the diameter of the lens (e.g., 29 of Campbell or 3 of Oda) is 15 cm, the cross-sectional area of the light received at the first lens group is: *(15/2)2 = 176.7 cm2; the cross-sectional area at the exit pupil is: *(10 mm/2)2 = 0.785 cm2. The ratio between the cross-sectional area of the light received at the first lens group and the cross-sectional area at the exit pupil is: 176.7/0.785 = 225. As seen from Figure 5 of Campbell, the cross-sectional area at the focal plane “I” is at least two times smaller 6.
Therefore, it is obvious to one skilled in the art that the system of Campbell et al and Oda and Conchas et al and Erkmen et al and Schade can be made to reduce the cross-sectional area of the light received at the first lens group by at least a factor of 300 at the second focal plane.
6). With regard to claim 6, Campbell et al and Oda and Conchas et al and Erkmen et al and Schade disclose all of the subject matter as applied to claim 1 above. And the combination of Campbell et al and Oda and Conchas et al and Erkmen et al and Schade further discloses wherein the material is opaque for visual light (Campbell: “although germanium (refractive index N of 4.00119 at 10.6 microns and constringence of V value of 1004 at 8.5 to 12.5 microns) is the preferred lens element material for the 8 to 13 micron waveband and a combination of silicon (refractive index N of 3.4284 at 3.5 microns and constringence or V value of 289 at 3.0 to 4.5 microns) with germanium for the 3 to 5.5 micron waveband, it will be understood that other infrared transmitting materials could be employed” (column 9 lines 30-42). The Germanium and Silicon are opaque to visible light but transparent in the mid-IR range.).
7). With regard to claim 7, Campbell et al and Oda and Conchas et al and Erkmen et al and Schade disclose all of the subject matter as applied to claim 1 above. 
8). With regard to claim 8, Campbell et al and Oda and Conchas et al and Erkmen et al and Schade disclose all of the subject matter as applied to claim 1 above. And the combination of Campbell et al and Oda and Conchas et al and Erkmen et al and Schade further discloses wherein the one or more processors being configured to operate the free-space optical communication system according to the extracted data (Erkmen: “adjusting an orientation of the steering mirror” etc., [0031], [0032], [0094], [0095], [0097], [0117], [0126], [0127] and [0131] etc.). 
9). With regard to claim 10, Campbell et al and Oda and Conchas et al and Erkmen et al and Schade disclose all of the subject matter as applied to claim 1 above. And the combination of Campbell et al and Oda and Conchas et al and Erkmen et al and Schade further discloses wherein: the extracted data includes characteristics of the optical signal (Erkmen: characteristics of the optical signal on the detector/sensor array); and the one or more processors are configured to operate the free-space optical communication according to the extracted data by adjusting a transmitted signal over a communication link with a remote communication device associated with the remote free-space optical transmitter (“adjusting an orientation of the steering mirror” etc., [0031], [0032], [0094], [0095], [0097], [0117], [0126], [0127] and [0131] etc.).
10). With regard to claim 11, Campbell et al discloses a lens system of an optical communication device (Figure 5 etc.), the lens system comprising: 

a single field corrector lens (lens 30) having a positive power (column 8 lines 17-20, “a front positive meniscus element 29 having a front positive meniscus element 29”) that is positioned between the first lens group (29) and the first focal plane of the first lens group (refer Figure 5, the lens 30 is between lens 30 and the position “I”), the single field corrector lens comprising 
(i) material is opaque for visual light and transparent to C-band or near-infrared wavelengths (column 9 lines 30-42: “although germanium (refractive index N of 4.00119 at 10.6 microns and constringence of V value of 1004 at 8.5 to 12.5 microns) is the preferred lens element material for the 8 to 13 micron waveband and a combination of silicon (refractive index N of 3.4284 at 3.5 microns and constringence or V value of 289 at 3.0 to 4.5 microns) with germanium for the 3 to 5.5 micron waveband, it will be understood that other infrared transmitting materials could be employed” (column 9 lines 30-42). The Germanium and Silicon are opaque to visible light but transparent in the IR range: the IR spectrum of Silicon is around 1200 nm - 8500 nm, and the IR spectrum of 
(ii) an input side that includes a concave surface (R37), and
(iii) an output side that includes a convex surface (R38) having a second radius of curvature (column 8, EXAMPLE 5, R37 and R38 have different radium of curvature),
Where the single field corrector lens is configured to correct a field curvature caused by the first lens group (column 8 line 16-60, the lens 30 has a negative power and is positioned between the first lens 29 and the first focal plane of the first lens; the lens 30 extends a focal lens: as shown Figure 5, or Figure O1 above that is replotted from Campbell’s Figure 5, the focal point “F” is extended to position “I” due to the lens 30 of negative power; that is, the lens 30 corrects a field curvature caused by the first lens 29);
wherein a combination of the first lens group and the field corrector lens has a second focal plane (at the position of “I”) farther from the first lens group than the first focal plane; and 
a second lens group (combination of lens 15/16/17) positioned with the second focal plane of between the single field corrector lens and the second lens group (Figure 5) and configured to couple the light to a sensor (detector, column 3 lines 3-4, and claim 18 etc., and 21 in Figure 1).  
In Figure 5, Campbell et al shows that the first lens 29 has one lens, and does not call it a “lens group”; and Campbell et al does not expressly state that the corrector lens is positioned closer to the first focal plane than the first lens group; Campbell et al 
Regarding the “lens group” and position of the corrector lens, however, Oda discloses a similar lens system (Figure 2), in which the first lens group (3) has two lenses and the corrector lens (6) is positioned closer to the first focal plane (the position near the focal point by the dotted line) than the first lens group (3). Oda “provide apochromat type objective lenses which can inexpensively construct a large-aperture, compact and high performance telephoto lens by addition of a simple lens system to a semiapochromat lens”. Oda uses two lenses (4 and 5) to form a corrector lens 6; and the lens 6 performs two functions: (1) correcting residual chromatic aberration of lens 3, (2) extending the focal length (shown in Figure 2, from the focus point defined by dotted lines to the focus point defined by the solid lines). The lens 6 (consists of two sub-lens 4/5) has a negative power, and it extends the focal length, that is, the lens 6 correct a field curvature caused by the first lens group (3).
As discussed above, one purpose of using two lenses is to form an achromatic lens and to correct residual chromatic aberration of lens 3. That is, the lens 6 performs both correcting a field curvature and correcting residual chromatic aberration. When a residual chromatic aberration is not a main issue, as Applicant’s situation “the material may be transparent for light having a wavelength of 1550 nm” or mostly one IR 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the lens structure as taught by Oda to the system/method of Campbell et al so that the first lens can be a lens group as a semiapochromat lens which can correct some aberrations, and the correct lens is positioned closer to the first focal plane/second lens group to deliver light to the second lens group.
Regarding the communication signal, Conchas et al discloses a free space optical communication system (Figure 1), which has a first lens (2), a corrector lens 3 and a second lens, a sensor (6), and configured to receive a communication signal from a remote free-space optical transmitter and the sensor extracts data ([0004]-[0005]). Another prior art, Erkmen et al, also discloses a free-space optical communication (Figures 3, 4-8 etc.), communication signals are transmitted among the terminals, which contain lens assembly, and processors (within the control 550, 650 or 750) are used to extract data related to a communication signal using a sensor ([0010], [0011], [0080], [0093], [0138], [0141] and claim 3 etc.) so to perform adjustment etc. operation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Conchas et al and 
Regarding reducing the cross-sectional area of the light received at the first lens group, however, as disclosed by Campbell et al, “Exit Pupil Diameter (nominal) 10 millimeters” (column 8 line 60 etc.), and the cross-sectional area of the light (coming from the lens 29/30) received at the second focal plane (at “I”) is much smaller than the exit pupil diameter (refer Figure 5; according to Airy Disk or diffraction pattern, the radius of the spot at the second focal plane is around 1.22f/D, f is the focal length of the lens 29 and D is the diameter of the lens). 
The cross-sectional area of the light received at the first lens group is *(D/2)2, and the cross-sectional area of the light at the focal plane is around *(1.22f/D)2. As shown in Figure O2 above, which is replotted from Campbell’s Figure 5 and Oda’s Figure 2, without the corrector lens (30 of Campbell, or 6 of Oda), the first lens group will focus the input light beam at the focal plane “F” (the cross point of dotted lines), and the cross-sectional area at the position “I” will be large; however, with the corrector lens the input beam is focused on the position “I” (the second focal plane); that is, with the corrector lens the minimum spot size is shifted from the position “F” to position “I”. Then, the ratio between the cross-sectional area of the light received at the first lens group and the cross-sectional area of the light at the second focal plane is around 1/6*(D2/f)2*1/2 (refer to Response to Argument in the Final Rejection mailed on 11/4/2020: because of diffraction, the spot size, i.e., the Airy Disc, at the focal length is around 2.44f/D, f is the focal length of the lens and D is the diameter of the lens. … The cross-sectional area of the light received at the lens is *(D/2)2, and the cross-sectional area of the light at the focal plane is around *(1.22f/D)2. The ratio between the two cross-sectional areas is                         
                            r
                            =
                            
                                
                                    π
                                    
                                        
                                            (
                                            
                                                
                                                    D
                                                
                                                
                                                    2
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    π
                                    
                                        
                                            (
                                            
                                                
                                                    1.22
                                                    λ
                                                    f
                                                
                                                
                                                    D
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ≈
                             
                            
                                
                                    1
                                
                                
                                    6
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            D
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                                
                                                    f
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                            
                                
                                    1
                                
                                
                                    
                                        
                                            λ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    ); even if the lens diameter D is just 1 cm and f = 100*D, the ratio r is larger than 106, which is more than “a factor of 300”.
It is common that a diameter of the object lens used in the free-space optical communication is more than 10 cm; also Oda indicates that the diameter of the object lens can be 15 cm. When the diameter of the lens (e.g., 29 of Campbell or 3 of Oda) is 15 cm, the cross-sectional area of the light received at the first lens group is: *(15/2)2 = 176.7 cm2; the cross-sectional area at the exit pupil is: *(10 mm/2)2 = 0.785 cm2. The ratio between the cross-sectional area of the light received at the first lens group and the cross-sectional area at the exit pupil is: 176.7/0.785 = 225. As seen from Figure 5 of Campbell, the cross-sectional area at the focal plane “I” is at least two times smaller than the cross-sectional area at the exit pupil; then, the ratio between the cross-sectional area of the light received at the first lens group and the cross-sectional area at the second focal plane (I) is larger than: 2*225 = 450, which is “at least a factor of 300”. Also as discussed above, based on Airy disc, for a lens of 15 cm, the ratio between the cross-sectional area of the light received at the first lens group and the cross-sectional area at the second focal plane is larger than 106.
Therefore, it is obvious to one skilled in the art that the system of Campbell et al and Oda and Conchas et al and Erkmen et al can be made to reduce the cross-
Regarding the corrector lens having a higher index of refraction, Campbell et al discloses “although germanium (refractive index N of 4.00119 at 10.6 microns and constringence of V value of 1004 at 8.5 to 12.5 microns) is the preferred lens element material for the 8 to 13 micron waveband and a combination of silicon (refractive index N of 3.4284 at 3.5 microns and constringence or V value of 289 at 3.0 to 4.5 microns) with germanium for the 3 to 5.5 micron waveband, it will be understood that other infrared transmitting materials could be employed”, that is, different infrared transmitting materials can be used. And to use different materials for different lens is known in the art; e.g., Schade discloses a lens system, in which a negative lens (6 in the figure) has a higher index of refraction than lenses in other lenses (refer to the table in the figure); then it is obvious to one skilled in the art that the lens 30 (Figure 5) of Campbell et al can be made to have “a higher index of refraction than lenses in the first lens group and the second lens group”. Also, it is common that a lens can be made thinner and lighter and more compact with higher index of refraction (similar to regular eye glasses with high-index lenses). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a material with a higher index of refraction for the negative lens as taught by Schade to the system/method of Campbell et al and Oda so and Conchas et al and Erkmen et al so that the corrector lens can be thinner/compact and easier to made.

12). With regard to claim 13, Campbell et al and Oda and Conchas et al and Erkmen et al and Schade disclose all of the subject matter as applied to claim 11 above. And the combination of Campbell et al and Oda and Conchas et al and Erkmen et al and Schade further discloses wherein the material is silicon (Campbell: column 9, line 34-42, and claim 19).
13). With regard to claim 16, Campbell et al discloses a method of processing an optical signal (Figure 5 etc.), the method including: 
receiving light signal at a first lens group (lens 29 in Figure 5) of an optical communication device (Figure 5); 
the first lens group focusing the light onto a first field corrector lens (lens 30) of the optical communication device, the single field corrector lens being positioned between the first lens group (29) and a first focal plane of the first lens group (refer Figure 5, the lens 30 is between lens 30 and the position “I”), wherein a combination of the first lens group and the field corrector lens has a second focal plane (at the position of “I”) farther from the first lens group than the first focal plane; 
receiving the light at the single field corrector lens (Figure 5); 
the single field corrector lens filtering (column 9 lines 30-42: “although germanium (refractive index N of 4.00119 at 10.6 microns and constringence of V value silicon (refractive index N of 3.4284 at 3.5 microns and constringence or V value of 289 at 3.0 to 4.5 microns) with germanium for the 3 to 5.5 micron waveband, it will be understood that other infrared transmitting materials could be employed” (column 9 lines 30-42). The Germanium and Silicon are opaque to visible light but transparent in the IR range: the IR spectrum of Silicon is around 1200 nm - 8500 nm, and the IR spectrum of Germanium is around 2700 nm – 14000 nm. Note: the near infrared ranges between 750 nm to 3000 nm. That is, Silicon and Germanium are opaque for visual light and transparent to C-band or near-infrared wavelengths; and Campbell disclose that the corrector lens filtering and diverging the light received.) and diverging the light received thereat (refer Figure 5, the lens 30 has a negative power that diverges the light received), resulting in a correction to a field curvature caused by the first lens group (column 8 line 16-60, the lens 30 has a negative power and is positioned between the first lens 29 and the first focal plane of the first lens; the lens 30 extends a focal lens: as shown Figure 5, or Figure O1 above that is replotted from Campbell’s Figure 5, the focal point “F” is extended to position “I” due to the lens 30 of negative power; that is, the lens 30 corrects a field curvature caused by the first lens 29);
focusing the light, using the single field corrector lens, onto a second lens group (combination of lens 15/16/17) of the optical communication device, the second lens group being positioned with the second focal plane of between the single field corrector lens and the second lens group (Figure 5); 

In Figure 5, Campbell et al shows that the first lens 29 has one lens, and does not call it a “lens group”; and Campbell et al does not expressly state that the field corrector lens is positioned closer to the first focal plane than the first lens group; Campbell et al also does not expressly discloses the light carrying a communication signal, and operating, by one or more processors, the optical communication device according to the communication signal carried by the light received at the photodetector; and the single field corrector lens comprises material having a higher index of refraction than the first lens group.  
Regarding the “lens group” and position of the corrector lens, however, Oda discloses a similar lens system (Figure 2), in which the first lens group (3) has two lenses and the corrector lens (6) is positioned closer to the first focal plane (the position near the focal point by the dotted line) than the first lens group (3). Oda “provide apochromat type objective lenses which can inexpensively construct a large-aperture, compact and high performance telephoto lens by addition of a simple lens system to a semiapochromat lens”. Oda uses two lenses (4 and 5) to form a corrector lens 6; and the lens 6 performs two functions: (1) correcting residual chromatic aberration of lens 3, (2) extending the focal length (shown in Figure 2, from the focus point defined by dotted lines to the focus point defined by the solid lines). The lens 6 (consists of two sub-lens 4/5) has a negative power, and it extends the focal length, that is, the lens 6 correct a field curvature caused by the first lens group (3).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the lens structure as taught by Oda to the system/method of Campbell et al so that the first lens can be a lens group as a semiapochromat lens which can correct some aberrations, and the correct lens is positioned closer to the first focal plane/second lens group to deliver light to the second lens group.
Regarding the communication signal and processors, however, Conchas et al discloses a free space optical communication system (Figure 1), which has a first lens (2), a corrector lens 3 and a second lens, a sensor (6), and configured to receive a communication signal from a remote free-space optical transmitter and the sensor extracts data ([0004]-[0005]). Another prior art, Erkmen et al, also discloses a free-space communication system (Figures 3, 4-8 etc.), which contains one or more 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Conchas et al and Erkmen et al to the system/method of Campbell et al and Oda so that the optical lens assembly is used for free-space optical communications for conveying signals between two terminals, and based on the extracted signals, the optical communication systems can be controlled to be better aligned to increase the signal power efficiency.
Regarding the corrector lens having a higher index of refraction, Campbell et al discloses “although germanium (refractive index N of 4.00119 at 10.6 microns and constringence of V value of 1004 at 8.5 to 12.5 microns) is the preferred lens element material for the 8 to 13 micron waveband and a combination of silicon (refractive index N of 3.4284 at 3.5 microns and constringence or V value of 289 at 3.0 to 4.5 microns) with germanium for the 3 to 5.5 micron waveband, it will be understood that other infrared transmitting materials could be employed”, that is, different infrared transmitting materials can be used. And to use different materials for different lens is known in the art; e.g., Schade discloses a lens system, in which a negative lens (6 in the figure) has a higher index of refraction than lenses in other lenses (refer to the table in the figure); then it is obvious to one skilled in the art that the lens 30 (Figure 5) of Campbell et al can be made to have “a higher index of refraction than lenses in the first lens group and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a material with a higher index of refraction for the negative lens as taught by Schade to the system/method of Campbell et al and Oda so and Conchas et al and Erkmen et al so that the corrector lens can be thinner/compact and easier to made.
14). With regard to claim 17, Campbell et al and Oda and Conchas et al and Erkmen et al and Schade disclose all of the subject matter as applied to claim 16 above. And the combination of Campbell et al and Oda and Conchas et al and Erkmen et al and Schade further discloses wherein the field corrector lens is made of silicon (Campbell: column 9, line 34-42, and claim 19).  
15). With regard to claim 18, Campbell et al and Oda and Conchas et al and Erkmen et al and Schade disclose all of the subject matter as applied to claim 16 above. And the combination of Campbell et al and Oda and Conchas et al and Erkmen et al and Schade further discloses wherein filtering the light includes removing or reducing visible light frequencies (Campbell: “although germanium (refractive index N of 4.00119 at 10.6 microns and constringence of V value of 1004 at 8.5 to 12.5 microns) is the preferred lens element material for the 8 to 13 micron waveband and a combination of silicon (refractive index N of 3.4284 at 3.5 microns and constringence or V value of 289 at 3.0 to 4.5 microns) with germanium for the 3 to 5.5 micron waveband, it will be understood that other infrared transmitting materials could be employed” (column 9 lines 
16). With regard to claim 19, Campbell et al and Oda and Conchas et al and Erkmen et al and Schade disclose all of the subject matter as applied to claim 16 above. But, Campbell et al and Oda and Conchas et al and Erkmen et al and Schade do not expressly disclose wherein focusing the light using the field corrector lens includes reducing a cross-sectional area of the light received at the first lens group by a factor of at least 300 at the second focal plane.  
However, as disclosed by Campbell et al, “Exit Pupil Diameter (nominal) 10 millimeters” (column 8 line 60 etc.), and the cross-sectional area of the light (coming from the lens 29/30) received at the second focal plane (at “I”) is much smaller than the exit pupil diameter (refer Figure 5; according to Airy Disk or diffraction pattern, the radius of the spot at the second focal plane is around 1.22f/D, f is the focal length of the lens 29 and D is the diameter of the lens). 
The cross-sectional area of the light received at the first lens group is *(D/2)2, and the cross-sectional area of the light at the focal plane is around *(1.22f/D)2. As shown in Figures O1 and O2 above, which is replotted from Campbell’s Figure 5 and Oda’s Figure 2, without the corrector lens (30 of Campbell, or 6 of Oda), the first lens group will focus the input light beam at the focal plane “F” (the cross point of dotted lines), and the cross-sectional area at the position “I” will be large; however, with the corrector lens the input beam is focused on the position “I” (the second focal plane); that is, with the corrector lens the minimum spot size is shifted from the position “F” to 2/f)2*1/2 (refer to Response to Argument in the Final Rejection mailed on 11/4/2020: because of diffraction, the spot size, i.e., the Airy Disc, at the focal length is around 2.44f/D, f is the focal length of the lens and D is the diameter of the lens. … The cross-sectional area of the light received at the lens is *(D/2)2, and the cross-sectional area of the light at the focal plane is around *(1.22f/D)2. The ratio between the two cross-sectional areas is                         
                            r
                            =
                            
                                
                                    π
                                    
                                        
                                            (
                                            
                                                
                                                    D
                                                
                                                
                                                    2
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    π
                                    
                                        
                                            (
                                            
                                                
                                                    1.22
                                                    λ
                                                    f
                                                
                                                
                                                    D
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ≈
                             
                            
                                
                                    1
                                
                                
                                    6
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            D
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                                
                                                    f
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                            
                                
                                    1
                                
                                
                                    
                                        
                                            λ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     ); even if the lens diameter D is just 1 cm and f = 100*D, the ratio r is larger than 106, which is more than “a factor of 300”.
It is common that a diameter of the object lens used in the free-space optical communication is more than 10 cm; also Oda indicates that the diameter of the object lens can be 15 cm. When the diameter of the lens (e.g., 29 of Campbell or 3 of Oda) is 15 cm, the cross-sectional area of the light received at the first lens group is: *(15/2)2 = 176.7 cm2; the cross-sectional area at the exit pupil is: *(10 mm/2)2 = 0.785 cm2. The ratio between the cross-sectional area of the light received at the first lens group and the cross-sectional area at the exit pupil is: 176.7/0.785 = 225. As seen from Figure 5 of Campbell, the cross-sectional area at the focal plane “I” is at least two times smaller than the cross-sectional area at the exit pupil; then, the ratio between the cross-sectional area of the light received at the first lens group and the cross-sectional area at the second focal plane (I) is larger than: 2*225 = 450, which is “at least a factor of 300”. Also as discussed above, based on Airy disc, for a lens of 15 cm, the ratio between the 6.
Therefore, it is obvious to one skilled in the art that the system of Campbell et al and Oda and Conchas et al and Erkmen et al and Schade can be made to reduce the cross-sectional area of the light received at the first lens group by at least a factor of 300 at the second focal plane.
17). With regard to claim 20, Campbell et al and Oda and Conchas et al and Erkmen et al and Schade disclose all of the subject matter as applied to claim 16 above. And the combination of Campbell et al and Oda and Conchas et al and Erkmen et al and Schade further discloses wherein emitting the light from the second lens group includes collimating the light (Campbell: Figure 5, the “provide a collimated magnified view of a scene or object, from which infra-red radiation is received, at a real exit pupil”; collimating the light is emitting from the second lens group 15/16/17).
18). With regard to claim 21, Campbell et al and Oda and Conchas et al and Erkmen et al and Schade disclose all of the subject matter as applied to claims 1 and 3 above. But, Campbell et al and Oda and Conchas et al and Erkmen et al and Schade do not expressly disclose wherein the first lens group and the second lens group do not include silicon.
However, as disclosed by Campbell et al, “although germanium (refractive index N of 4.00119 at 10.6 microns and constringence of V value of 1004 at 8.5 to 12.5 microns) is the preferred lens element material for the 8 to 13 micron waveband and a combination of silicon (refractive index N of 3.4284 at 3.5 microns and constringence or V value of 289 at 3.0 to 4.5 microns) with germanium for the 3 to 5.5 micron waveband, other infrared transmitting materials could be employed” (column 9 lines 30-42), the germanium is the preferred material and other infrared transmitting materials also can be employed. Therefore, it is obvious to one skilled in the art that the material germanium or other infrared transmitting materials can be used for the first lens group and the second lens group.
19). With regard to claim 22, Campbell et al and Oda and Conchas et al and Erkmen et al and Schade disclose all of the subject matter as applied to claim 1 above. But, Campbell et al and Oda and Conchas et al and Erkmen et al and Schade do not expressly disclose wherein the single field corrector lens has a smaller diameter than lenses in the first lens group and the second lens group.
However, first as shown in Figures 5 of Campbell and Figure 2 of Oda, the field corrector lens has a smaller diameter than lenses in the first lens group. The combination of Campbell et al and Oda teaches that the corrector lens is positioned closer to the first focal plane than the first lens group, then the cross-sectional area of the light on the surface of the corrector lens is small, therefore, it is obvious to one skilled in the art to make the corrector lens with a diameter being smaller than the diameters of the lenses in the first lens group and the second lens group so to save materials and be more compact and easier to made and cost-effective.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al and Oda and Conchas et al and Erkmen et al and Schade as applied to claim 1 above, and further in view of Pandharipande et al (US 2014/0334825).

However, first, Erkmen et al discloses “In a mesh-network configuration, each balloon 102A to 102F may function as a node of the mesh network, which is operable to receive data directed to it and to route data to other balloons. As such, data may be routed from a source balloon to a destination balloon by determining an appropriate sequence of optical links between the source balloon and the destination balloon. These optical links may be collectively referred to as a "lightpath" for the connection between the source and destination balloons. Further, each of the optical links may be referred to as a "hop" on the lightpath. Each intermediate balloon (i.e., hop) along a particular lightpath may act as a repeater station to first detect the incoming communication via received optical signals and then repeat the communication by emitting a corresponding optical signal to be received by the next balloon on the particular lightpath. Additionally or alternatively, a particular intermediate balloon may merely direct incident signals toward the next balloon, such as by reflecting the incident optical signals to propagate toward the next balloon”. It is obvious to one skilled in the art that to act as a repeater, the “hop” intermediate balloon needs to know the destination information so to route the signals to the desired destination. Second, another prior art, Pandharipande et al, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Pandharipande et al to the system/method of Campbell et al and Oda and Conchas et al and Erkmen et al and Schade so that the optical communication device can pass signals from one device to another device.

NEW GROUNDS OF REJECTION
None

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. None.

(2) Response to Argument
1). Regarding Argument A, the Appellant argues on pages 5-8 of the Brief:
i. Written description of independent claims 1, 11, and 16
Claim 1 was rejected for failing to comply with the written description requirement with respect to “the material of the single field corrector lens has a higher index of refraction than lenses in the first lens group and the second lens group.” The Examiner supports the rejection with two assertions: (1) that the first lens group also has a high index of refraction and (2) that the original disclosure never clearly/positively states the above-quoted feature (Office Action, page 9, para. 3.1). Appellant respectfully disagrees and submits that the written description requirement is clearly met.
…
Therefore, Appellant’s Specification may support a lens system where the first lens group has the index of refraction of at least 2.0 and another lens system where the field corrector lens has the index of refraction of at least 2.0. (emphasis added by Examiner)
…. The written description requirement does not require an express, positive statement. Rather, as stated in MPEP § 2163.II.3.b (emphasis added):
To comply with the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. …
Like the “not permanently fixed” feature in In re Wright, the feature of Appellant’s claim 1 that “the material of the single field corrector lens has a higher index of refraction than lenses in the first lens group and the second lens group” can reasonably be inferred based on how the high index of refraction of the field corrector lens is consistently singled out in Appellant’s Specification. For example, Appellant submits that the written description is adequately provided by at least the Title (“High Magnification Afocal Telescope with High Index Field Curvature Corrector” (emphasis added)) and paragraphs [0003] and [0025] of Appellant’s Specification, reproduced below (emphasis added).
…
the first lens group has the index of refraction of at least 2.0 and another lens system where the field corrector lens has the index of refraction of at least 2.0.” That is, the first lens group also can have a high index of refraction, “such as at least 2.0”; and the Specification never states that the refractive index of the corrector lens is higher than the refractive index of the first lens group and/or second lens group. 
Applicant’s paragraphs [0003] and [0025] define that the high index is the index of refraction of at least 2.0; that is, any lens with a refraction index >=2.0 is one of “high index of refracion”. The material of the single field corrector lens can have a high index of refraction of 2.8, and the lenses in the first lens group and the second lens group can have an index of refraction of 2.8 too. But, the original disclosure does not clearly/positively or expressly state that the refractive index of the corrector lens is higher than the refractive index of the first lens group and/or second lens group.

2). Regarding Argument B, the Appellant argues on pages 8-10 of the Brief:
iii. Written description of claim 21
Claim 21 was rejected for failing to comply with the written description requirement with respect to “wherein the first lens group and the second lens group do not include silicon.” Again, the Examiner incorrectly characterizes the standard for the written description requirement, stating that:
…
As clearly apparent in the Title, as well as throughout the Specification, the technology disclosed in Appellant’s Specification has special focus on the field corrector lens and its characteristics. In paragraph [0025] of the Specification, the field corrector lens 330 is described as “made of a material that is able to be formed into a lens” where “[i]n some implementations, the material is silicon, germanium, or zinc selenide.” While there is no disclosure of materials for the first lens group and the second lens group, they inherently comprise some material. There are many materials known in the art that are used for optical lenses. For example, some known optical materials are listed in column 5, lines 37-43 of U.S. Patent No. 6,967,754 to Bratt et al.:
…
Given the knowledge in the art, one of skill in the art would know to select the materials for the first lens group and the second lens group based on considerations such as cost and optical properties, regardless of the absence of any listed materials in Appellant’s Specification. One of skill in the art would also understand that the typical choice for the materials would be highly polished lenses made of glass, which is not silicon. Therefore, the feature of “wherein the first lens group and the second lens group do not include silicon” is implicitly supported by Appellant’s Specification to a person of ordinary skill in the art.
Appellant’s argument is not persuasive. First, the original disclosure discloses that the material for the corrector lens is silicon (para. [0004] “the material is silicon”, [0007], [0009] “the field corrector lens is made of silicon”, and [0025] “In some implementations, the material is silicon, germanium, or zinc selenide”. But the original disclosure never disclose what specific material is used for the first and second lens groups. The original disclosure does not expressly states “wherein the first lens group and the second lens group do not include silicon”.
 “Given the knowledge in the art, one of skill in the art would know to select the materials for the first lens group and the second lens group based on considerations such as cost and optical properties, regardless of the absence of any listed materials in Appellant’s Specification”, the original disclosure only indicates that the material with high index of refraction is less cost ([0015] and [0025]); and as discussed in the section “1)” above, the first lens group also can be made of material having a high index of refraction. Therefore, the costs of both the corrector lens and the first lens group are almost the same. 
And more, based on the original disclosure, the lens made of material having a high index of refraction has “lower costs”/“less cost”; therefore, even “based on considerations such as cost and optical properties”, a material having high index of refraction, such as “silicon, germanium, or zinc selenide”, should be chose for the first/second lens groups. That is, even based on Appellant’s “cost” arguments, the first/second lens group should be made of materials having high index of refraction.   
Third, regrading Appellant’s arguments “[o]ne of skill in the art would also understand that the typical choice for the materials would be highly polished lenses made of glass, which is not silicon” etc., the Appellant tries to convey that a “glass” seems has a lower “cost”, and is commonly used “in many patent references”; therefore, a glass should be chosen to make the first/second lens group. And based on the Appellant’s arguments, the glass does not include silicon.   
Here are commonly/widely known definitions of a glass: 
(1). Wiki: Glass is a non-crystalline, often transparent amorphous solid, that has widespread practical, technological, and decorative use in, for example, window panes, tableware, and optics. Glass is most often formed by rapid cooling (quenching) of the silica (silicon dioxide, or quartz), the primary constituent of sand. Soda-lime glass, containing around 70% silica, accounts for around 90% of manufactured glass. The term glass, in popular usage, is often used to refer only to this type of material, although silica-free glasses often have desirable properties for applications in modern communications technology. Some objects, such as drinking glasses and eyeglasses, are so commonly made of silicate-based glass that they are simply called by the name of the material.
(2). Britannica: glass, an inorganic solid material that is usually transparent or translucent as well as hard, brittle, and impervious to the natural elements. Glass has been made into practical and decorative objects since ancient times, and it is still very important in applications as disparate as building construction, housewares, and telecommunications. It is made by cooling molten ingredients such as silica sand with sufficient rapidity to prevent the formation of visible crystals.
Commercial glasses may be divided into soda–lime–silica glasses and special glasses, most of the tonnage produced being of the former class. Such glasses are made from three main materials—sand (silicon dioxide, or SiO2), limestone (calcium carbonate, or CaCO3), and sodium carbonate (Na2CO3).
(3). Dictionary: glass, a hard, brittle, noncrystalline, more or less transparent substance produced by fusion, usually consisting of mutually dissolved silica and silicates that also contain soda and lime, as in the ordinary variety used for windows and bottles.
As can be seen above, a glass is made mostly of silica, which is silicon dioxide; and the glass includes silicon. A lens made of a glass includes silicon. Therefore, even 

3). Regarding Argument C, the Appellant argues on pages 10-11 of the Brief:
iv. Written description of claim 22
Claim 22 was rejected for failing to comply with the written description requirement with respect to “wherein the single field corrector lens has a smaller diameter than lenses in the first lens group and the second lens group.” The Examiner incorrectly characterizes the standard for the written description requirement by stating that:
…
Figure 3 of Appellant’s Specification (reproduced below) clearly and unequivocally shows that the field corrector lens 330 has a smaller diameter than lenses in either the first lens group 310 or the second lens group 320.
…
Therefore, on the basis of Figure 3, a person of skill in the art would understand that Appellant’s conceived of a lens system in which “the single field corrector lens has a smaller diameter than lenses in the first lens group and the second lens group” a recited in claim 22.
Appellant’s argument is not persuasive. The drawing, Figure 3, is “by way of illustration” (Applicant’s paragraph [0033]); and the Specification does not state that the figures are drawn in scale; and the Specification does not expressly, or clearly and positively, indicate “the single field corrector lens has a smaller diameter than lenses in the first lens group and the second lens group”. 

4). Regarding Argument D, the Appellant argues on pages 12-15 of the Brief:
Particularly, Appellant submits that the cited combination of references does not teach or suggest the single field corrector lens of claim 1 in the context of the claim as a whole. Not only is it admitted that Campbell fails to teach or suggest the position and the higher index of refraction of the single field corrector lens (Office Action, pp. 12-13), but also Campbell explicitly states that “FIG. 5 schematically shows another embodiment having a refractor objective, which in this case comprises a front positive meniscus element 29 having a front positive meniscus element 29 having a front convex surface R36, and a back weakly negative meniscus element 30 having a front concave surface R37 and a back convex surface R38” (Campbell col. 8, ll. 16-22), and “The FIG. 5 embodiment does not have any field or corrector lens element corresponding to element 14 of FIG. 1, element 25 of FIGS. 2 and 3, or element 28 of FIG. 4)” (Campbell col. 8, Il. 24-27). The Examiner asserts that this latter statement refers to the fact that the FIG. 5 embodiment does not have a field or corrector lens element that has positive power, and not the fact that the FIG. 5 embodiment does not have a field or corrector lens element at all (Office Action, p. 3, Il. 3-11).
…
However, it is clear from the disclosure of Campbell that, in the embodiment of FIG. 5 (reproduced above), lenses 29 and 30 combine to be the refractor objective, while lenses 15, 16, and 17 combine to be the eyepiece. As described in Campbell, the objective lens system is arranged to capture light for producing a real image from a distance scene or object, and the eyepiece system is arranged to provide a collimated magnified view of the scene or object from the real image (Campbell col. 2, ll. 62-68). The other lens elements 14, 25, 28 in the other Figures of Campbell are included in addition to the objective lens system and the eyepiece (see Campbell col. 3, Il. 24-41; col. 5, ll. 46-62; col. 6, ll. 44-49; col. 7, ll. 23-42). These lens elements 14, 25, 28 are specifically labeled as field or correcting lens elements that are configured to “to assist in correction of aberration” (Campbell col. 5, ll. 33-34). Therefore, it is clear that the statement regarding the FIG. 5 embodiment lacking a field or corrector lens element means that there is no field or corrector lens element in the FIG. 5 embodiment. For at least this reason, Appellant submits that Campbell fails to teach or suggest at least the features of “a single field corrector lens having a negative power that is positioned between the first lens group and the first focal plane of the first lens group and positioned closer to the first focal plane than the first lens group... wherein the single field corrector lens is configured to correct a field curvature caused by the first lens group” as recited in claim 1.
Appellant’s argument is not persuasive. First, in response to Appellant's arguments against the references individually, e.g., “Campbell fails to teach or suggest the position and the higher index of refraction of the single field corrector lens (Office Action, pp. 12-13)” etc.,, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of Campbell et al and Oda and Conchas et al and Erkmen et al and Schade teaches/suggests “position and the higher index of refraction of the single field corrector lens”.
Second, Campbell et al states “The FIG. 5 embodiment does not have any field or corrector lens element corresponding to element 14 of FIG. 1, element 25 of FIGS. 2 and 3, or element 28 of FIG. 4)", and Campbell et al never states “the FIG. 5 embodiment does not have a field or corrector lens element”. The phrase “it is not raining like cats and dogs” is totally different from the phrase “it is not raining”.
The lens 14 of Figure 1 is a “positive meniscus element”, lens 25 in Figures 2 and 3 is “weakly positive”, and lens 28 in Figure 4 also has a positive power (column 7 Example 4). However, in Figure 5, the lens 29 is of a negative power; therefore, it is true “[t]he FIG. 5 embodiment does not have any field or corrector lens element corresponding to element 14 of FIG. 1, element 25 of FIGS. 2 and 3, or element 28 of FIG. 4)”.
Appellant mentions “FIG. 5 schematically shows another embodiment having a refractor objective” and “in the embodiment of FIG. 5 (reproduced above), lenses 29 and 30 combine to be the refractor objective”; based on Appellant’s argument, it seems that “a refractor objective” cannot have a corrector lens. However, Campbell discloses “The "eye-piece" system can be used in combination with an objective lens system” (Abstract) and “FIG. 2 schematically shows an embodiment having a refractor objective lens system, i.e. the powered elements of the objective lens system are all refracting elements. FIG. 2 shows a front planar window 22 through which infra-red radiation from the distant scene or object passes to two meniscus elements 23 and 24, the front element 24 being of negative power having a front convex surface R23 and a back concave surface R24, and the back element 24 having a front convex surface R25 and a back concave surface R26. There is then a weakly positive field or correcting lens element 25 having convex surfaces R27 and R28. This element 25 serves a similar purpose to the element 14 of FIG. 1. The elements 23, 24 and 25 focus the received infra-red radiation to produce a real intermediate image I. This image is "viewed" by an "eye-piece" system which is the same as that of FIG. 1.” (column 5 lines 46-63). That is, the system has two parts: one is “refractor objective” system, another is “eye-piece” system; and the refractor objective includes a corrector lens.
Based on Applicant’s disclosure, a corrector lens “focusing the light” and “reducing a cross-sectional area of the light received at the first lens group” ([0009]), “The field corrector lens is configured to focus light received from free space onto a sensor” ([0014]), “The field corrector lens 330 may have a negative power that reduces the converging angle of light coming from the first lens group 310 and thereby corrects a field curvature caused by the positive power of the first lens group 310. The light exiting the field corrector lens 330 still is converging. … . In some examples, the combination of the first lens group 310 and the field corrector lens 330 may reduce the cross-sectional area of the light by a factor of at least 300” ([0024], also [0030]). That is, the corrector lens is one that has a negative power, focuses input light on to a receiver, corrects a field curvature caused by the positive power of the first lens group, and reduces a cross-sectional area of the light received at a specific plane.

    PNG
    media_image2.png
    325
    797
    media_image2.png
    Greyscale



And the combination of Campbell et al and Oda and Conchas et al and Erkmen et al and Schade teaches/suggests “teach or suggest at least the features of “a single field corrector lens having a negative power that is positioned between the first lens group and the first focal plane of the first lens group and positioned closer to the first focal plane than the first lens group... wherein the single field corrector lens is configured to correct a field curvature caused by the first lens group”.


Campbell also fails to teach or suggest “wherein the material of the single field corrector lens has a higher index of refraction than lenses in the first lens group and the second lens group.” Firstly, it is admitted on page 13 of the Office Action that Campbell does not expressly disclose the above-quoted feature. Secondly, Campbell discloses that, for the FIG. 5 embodiment, “All the elements are of germanium and are air spaced and the example is designed to operate in the 8 to 13 micron waveband” (Campbell col. 8, ll. 33-35). Even if other infrared materials are used, as asserted on pages 6 and 15 of the Office Action, the FIG. 5 embodiment would not teach or suggest a single lens differing in material from a higher index of refraction than other lenses in the embodiment. 
Furthermore, the explicit statement in Campbell that “The FIG. 5 embodiment does not have any field or corrector lens element” teaches away from the claimed system in claim 1. By this statement, it is shown that the lens system in the FIG. 5 embodiment is conceived of as functioning without a field or corrector lens element. It is clear that the use of field or corrector lenses is understood given the reference to field or corrector lenses 14, 25, and 28 of Campbell, but it is expressly chosen not to include such a field or corrector lens in the FIG. 5 embodiment. For at least this reason also, Appellant submits that Campbell fails to teach or suggest “a single field corrector lens having a negative power that is positioned between the first lens group and the first focal plane of the first lens group and positioned closer to the first focal plane than the first lens group... wherein the single field corrector lens is configured to correct a field curvature caused by the first lens group...; and wherein the material of the single field corrector lens has a higher index of refraction than lenses in the first lens group and the second lens group” as recited in claim 1. 
Campbell also fails to teach or suggest “wherein the material of the single field corrector lens has a higher index of refraction than lenses in the first lens group and the second lens group.”” etc., one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of Campbell et al and Oda and Conchas et al and Erkmen et al and Schade teaches/suggests “the material of the single field corrector lens has a higher index of refraction than lenses in the first lens group and the second lens group.”
Second, Campbell et al discloses “although germanium (refractive index N of 4.00119 at 10.6 microns and constringence of V value of 1004 at 8.5 to 12.5 microns) is the preferred lens element material for the 8 to 13 micron waveband and a combination of silicon (refractive index N of 3.4284 at 3.5 microns and constringence or V value of 289 at 3.0 to 4.5 microns) with germanium for the 3 to 5.5 micron waveband, it will be understood that other infrared transmitting materials could be employed”, that is, different infrared transmitting materials can be used. 
Third, Schade discloses a lens system, in which a negative lens (6 in the figure) has a higher index of refraction than lenses in other lenses (refer to the table in the figure); then it is obvious to one skilled in the art that the lens 30 (Figure 5) of Campbell et al can be made to have “a higher index of refraction than lenses in the first lens group and the second lens group”.
Fourth, as discussed above, Campbell never state “The FIG. 5 embodiment does not have any field or corrector lens element”; based on Applicant’s disclosure, Campbell’s  “teach[es] away from the claimed system in claim 1”.
And the combination of Campbell et al and Oda and Conchas et al and Erkmen et al and Schade teaches/suggests “a single field corrector lens having a negative power that is positioned between the first lens group and the first focal plane of the first lens group and positioned closer to the first focal plane than the first lens group... wherein the single field corrector lens is configured to correct a field curvature caused by the first lens group...; and wherein the material of the single field corrector lens has a higher index of refraction than lenses in the first lens group and the second lens group” as recited in claim 1.

6). Regarding Argument F, the Appellant argues on pages 16-17 of the Brief:
Along similar lines, because the FIG. 5 embodiment of Campbell is designed without a need for a field or corrector lens element, there is no motivation to combine the FIG. 5 embodiment of Campbell with any other reference in order to add a field or corrector lens element. 
Even if there is a motivation to combine, none of the cited references cure the deficiencies of Campbell. For example, Oda describes a lens system (6) comprising two lenses (4, 5) and that is designed to correct residual chromatic aberration and primary magnific chromatic aberration in part due to mutual spacing between lens 4 and lens 5. (Oda col. 4, Il. 30-39.) Therefore Oda does not teach or suggest “a single field corrector lens” configured within the context of claim 1 as a whole. Furthermore, the lens system (6) of Oda is not designed to correct a field curvature. The Examiner’s response on page 7 of the Office Action that lens system (6) having a negative power, which extends the focal length, results in correcting a field curvature is incorrect. Chromatic aberrations are not the same as field curvature. For example, “Geometrical Optics,” G. Molesini, in Encyclopedia of Condensed Matter Physics, 2005 (https://www.sciencedirect.com/topics/engineering/field-curvature (retrieved Aug. 17, 2021)) states: 
…
Because field curvature alters the image geometry, simply extending the focal length will not correct the field curvature. Therefore, Oda does not teach or suggest “a single field corrector lens having a negative power that is positioned between the first lens group and the first focal plane of the first lens group and positioned closer to the first focal plane than the first lens group... wherein the single field corrector lens is configured to correct a field curvature caused by the first lens group.” In addition, Oda is silent on the indices of refraction of the lenses. Therefore, Oda also fails to teach or suggest “wherein the material of the single field corrector lens has a higher index of refraction than lenses in the first lens group and the second lens group.” For at least these reasons, Oda fails to cure the deficiencies of Campbell.
Appellant’s argument is not persuasive. First, as discussed above, the FIG. 5 embodiment of Campbell is not “designed without a need for a field or corrector lens element”.
Second, as shown in Campbell’s Figure 5, or the reproduced figure on page 50, the field curvature at the intermediate image point “I” or at the eye-piece with lens 30 is different from the field curvature at the intermediate image point “I” or at the eye-piece without lens 30. With the lens 30, more side or corner of the image is brought into the focus point. The lens 30 corrects a field curvature caused by the first lens. 
Third, Oda’s lens system (6) is not just used for “chromatic aberration”. As shown in Oda’s Figure 2, the lens 6 performs two functions: (1) correcting residual chromatic 
And the combination of Campbell et al and Oda and Conchas et al and Erkmen et al and Schade teaches/suggests “a single field corrector lens having a negative power that is positioned between the first lens group and the first focal plane of the first lens group and positioned closer to the first focal plane than the first lens group... wherein the single field corrector lens is configured to correct a field curvature caused by the first lens group.”

7). Regarding Argument G, the Appellant argues on page 17 of the Brief:
Conchas describes a lensed optical receiver that includes an objective lens (2), a collimating lens (3), and a focusing lens (5). (Conchas § [0004].) Despite the Office Action referring to collimating lens (3) as a corrector lens on page 13, Conchas is silent on the lens being configured to correct a field curvature or index of refraction of the lens. In addition, Conchas does not describe location of the collimating lens (3) relative other lenses or the shape of the collimating lens (3). Therefore, Conchas fails to cure the deficiencies of Campbell with respect to “a single field corrector lens having a negative power that is positioned between the first lens group and the first focal plane of the first lens group and positioned closer to the first focal plane than the first lens group... wherein the single field corrector lens is configured to correct a field curvature caused by the first lens group;... and wherein the material of the single field corrector lens has a higher index of refraction than lenses in the first lens group and the second lens group.”
Appellant’s argument is not persuasive. The reference Conchas et al is cited mostly to teach that three sets of lenses can be used in a free space optical communication system (Figure 1 of Conchas), which has a first lens (2), a corrector lens 3 and a second lens, a sensor (6), and configured to receive a communication signal from a remote free-space optical transmitter and the sensor extracts data.
The combination of Campbell et al and Oda and Conchas et al and Erkmen et al and Schade teaches/suggests “a single field corrector lens having a negative power that is positioned between the first lens group and the first focal plane of the first lens group and positioned closer to the first focal plane than the first lens group... wherein the single field corrector lens is configured to correct a field curvature caused by the first lens group;... and wherein the material of the single field corrector lens has a higher index of refraction than lenses in the first lens group and the second lens group.”

8). Regarding Argument H, the Appellant argues on pages 17-18 of the Brief: 
Schade describes an objective lens system capable of producing a highly corrected image on a curved image surface (Schade col. 2, ll. 9-14). In Schade, a negative fieldflattening lens is included at the rear of the objective lens system (Schade col. 2, ll. 15-26). Schade therefore fails to teach or suggest at least a single field corrector lens positioned between the first lens group and the second lens group as claimed. Additionally, in Schade, the fieldflattening lens is not used to correct field curvature since the intention is to produce a curved image surface. In fact, the negative fieldflattening lens is optional in Schade (Schade col. 1, Il. 15-22). Therefore, Schade also fails to teach or suggest at least “a single field corrector lens having a negative power that is positioned between the first lens group and the first focal plane of the first lens group and positioned closer to the first focal plane than the first lens group... wherein the single field corrector lens is configured to correct a field curvature caused by the first lens group.” 
Furthermore, while Schade describes a lens having a higher index of refraction as others in the lens system (Schade col. 2, ll. 28-34), this fact is not probative of the obviousness the single field corrector lens in claim 1. The higher index of refraction used in Schade is for correcting the astigmatism and distortion on the requisite concave image surface (id). In particular, “According to a preferred feature of the invention, the negative rear member of the objective consists of a single lens element having a refractive index between 1.7 and 2.0” (Schade col. 2, ll. 48-51 (emphasis added)). Material having an index of refraction between 1.7 and 2.0 is not “material having an index of refraction of at least 2.0” as claimed with respect to the single field corrector lens in claim 1. There is no teaching or suggestion in Schade that the index of refraction of the lenses is “at least 2.0.” Also, just because it is possible for a lens to be made with a higher index of refraction than other lenses does not show obviousness of a particular design of a lens with a higher index of refraction within the context of a specific arrangement of a lens system. Schade fails to teach or suggest the feature of claim 1 as a whole, including all the claimed features of the single field corrector lens within context. 
Appellant’s argument is not persuasive. The reference Schade is cited mainly to teach that in a lens system, one lens with a negative power can have a higher index of refraction than the index of refraction of other lenses, e.g., a negative lens (6 in the 
And the combination of Campbell et al and Oda and Conchas et al and Erkmen et al and Schade teaches/suggests “a single field corrector lens having a negative power that is positioned between the first lens group and the first focal plane of the first lens group and positioned closer to the first focal plane than the first lens group... wherein the single field corrector lens is configured to correct a field curvature caused by the first lens group” and ““material having an index of refraction of at least 2.0” as claimed with respect to the single field corrector lens in claim 1.”

9). Regarding Argument I, the Appellant argues on page 18 of the Brief:
To the extent that the Examiner is taking Official Notice regarding the statement on page 15 of the Office Action (“it is common that a lens can be made thinner and lighter and more compact with higher index of refraction (similar to regular eye glasses with high-index lenses”), Appellant submits that it is improper to take Official Notice in this instance where the technology for manufacturing glasses is not well-known and cannot be considered common knowledge. As it is stated in MPEP § 2144.03, “Official notice unsupported by documentary evidence should only be taken by the examiner where the facts asserted to be well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.” Appellant also emphasizes that the MPEP § 2144.03 further states that “it is always preferable, when reasonably possible, for the examiner to cite a prior art reference rather than to rely on official notice.” In the alternative, Appellant submits that taking Official Notice in relation to the manufacture of regular eye glasses is irrelevant to the claimed feature that is specific to a field corrector lens in a free-space optical communications system in claim 1. 
Appellant’s argument is not persuasive. Regarding Appellant’s argument “it is improper to take Official Notice in this instance where the technology for manufacturing glasses is not well-known and cannot be considered common knowledge”, eye glasses with high-index lenses have been on sale and public use for more than 30 years; and the technology for manufacturing glasses with high index of refraction is well-known, glasses with high index of refration is “common knowledge”. Regarding Appellant’s argument “Appellant submits that taking Official Notice in relation to the manufacture of regular eye glasses is irrelevant to the claimed feature that is specific to a field corrector lens in a free-space optical communications system in claim 1”, both lens used for eye glasses and lens used in a free-space optical communications system are used to direct light beams to sensors (retina or photodetectors), and a lens with higher index of refraction can be made thinner and lighter and more compact; a lens with higher index of refraction can be applied to eye glasses, and a lens with higher index of refraction can be applied to free-space optical communications system.

10). Regarding Argument J, the Appellant argues on page 18 of the Brief:
Furthermore, Erkmen, Zhang, and Pandharipande are also silent with respect to any lens being configured to correct a field curvature or an index of refraction of such a lens. Therefore, none of these references can cure the deficiencies of Campbell discussed above. 
None of the cited references, whether considered individually or in combination, teach or suggest claim 1. As such, Appellant respectfully submits that independent claim 1 is patentable over the cited references. For at least this reason, Appellant submits that the Office Action fails to present a prima facie case of obviousness for claim 1. Accordingly, the 103 rejection of claim 1 in the March 22, 2021 Office Action should be reversed.
Appellant’s argument is not persuasive. As discussed above, the combination of Campbell et al and Oda and Conchas et al and Erkmen et al and Schade teaches/suggestes claim 1.  And the Office Action does not fail “to present a prima facie case of obviousness for claim 1”.

11). Regarding Argument K, the Appellant argues on pages 19-20 of the Brief:
Claim 12 further recites that the lens system of claim 11 includes a single field corrector lens that “has an index of refraction of at least 2.0.” On page 27, the Office Action cites Campbell column 9, lines 34-42 which states: 
Further, although germanium (refractive index N of 4.00119 at 10.6 microns and constringence of V value of 1004 at 8.5 to 12.5 microns) is the preferred lens element material for the 8 to 13 micron waveband and a combination of silicon (refractive index N of 3.4284 at 3.5 microns and constringence or V value of 289 at 3.0 to 4.5 microns) with germanium for the 3 to 5.5 micron waveband, it will be understood that other infrared transmitting materials could be employed. 
However, as stated above in Section VI.C.i, it is clear from the disclosure of Campbell that, in the embodiment of FIG. 5 (reproduced above), lenses 29 and 30 combine to be the refractor objective, while lenses 15, 16, and 17 combine to be the eyepiece. As described in Campbell, the objective lens system is arranged to capture light for producing a real image from a distance scene or object, and the eye-piece system is arranged to provide a collimated magnified view of the scene or object from the real image (Campbell col. 2, ll. 62-68). The other lens elements 14, 25, 28 in the other Figures of Campbell are included in addition to the objective lens system and the eyepiece (see Campbell col. 3, ll. 24-41; col. 5, ll. 46-62; col. 6, Il. 44-49; col. 7, ll. 23-42). These lens elements 14, 25, 28 are specifically labeled as field or correcting lens elements that are configured to “to assist in correction of aberration” (Campbell col. 5, 11. 33-34). Therefore, it is clear that the statement regarding the FIG. 5 embodiment lacking a field or corrector lens element means that there is no field or corrector lens element in the FIG. 5 embodiment. For at least this reason, Appellant submits that Campbell fails to teach or suggest at least the features of “wherein the single field corrector lens has an index of refraction of at least 2.0” of claim 12 (emphasis added). 
Oda, Conchas, Erkmen, Schade, and Pandharipande do not cure this deficiency of Campbell. As noted above, Oda describes a lens system (6) comprising two lenses (4, 5) and that is designed to correct residual chromatic aberration and primary magnific chromatic aberration in part due to mutual spacing between lens 4 and lens 5 (Oda col. 4, Il. 30-39), and therefore does not teach or suggest “a single field corrector lens” configured within the context of claim 1 as a whole. Further, Schade describes an objective lens system capable of producing a highly corrected image on a curved image surface (Schade col. 2, Il. 9-14), where the fieldflattening lens is not used to correct field curvature since the intention is to produce a curved image surface. In fact, the negative fieldflattening lens is optional in Schade (Schade col. 1, ll. 15-22). Therefore, Schade does not teach or suggest a single field corrector lens configured within the context of claim 1 as a whole. Conchas, Erkem, and Pandharipande are silent with respect to a lens being configured to correct a field curvature or an index of refraction of such a lens. 
Therefore, none of the cited references, whether considered individually or in combination, teach or suggest claim 12. For at least the reasons stated above, the Office Action fails to set forth a proper case for obviousness of claim 12. Accordingly, the rejection of claim 12 in the March 22, 2021 Office Action should be reversed.   
Appellant’s argument is not persuasive. First, as cited by Appellant, Campbell et al discloses that the lens can be made with materials having an index of refraction of at least 2.0. 
Second, as discussed in section “4). Regarding Argument D, the Appellant argues on pages 12-15 of the Brief” (pages 47-51 of this Examiner’s Answer), Campbell’s “refractor objective” includes a correction lens. And based on Applicant’s definition of a corrector lens, Campbell’s lens 30 in Figure 5 is a type of corrector lens that corrects field curvature caused by the first lens 29. The combination of Campbell et al and Oda and Conchas et al and Erkmen et al and Schade teaches/suggests “wherein the single field corrector lens has an index of refraction of at least 2.0” of claim 12.

12). Regarding Argument L, the Appellant argues on pages 20-21 of the Brief:
Claim 22 further recites that the free-space optical communication system includes a single field corrector lens that “has a smaller diameter than lenses in the first lens group and the second lens group.” On page 37, the Office Action admits that “Campbell et al and Oda and Conchas et al and Erkmen et al and Schade do not expressly disclose wherein the single field corrector lens has a smaller diameter than lenses in the first lens group and the second lens group.” The Office Action then asserts that “it is obvious to one skilled in the art to make the corrector lens with a diameter being smaller than the diameters of the lenses in the first lens group and the second lens group so to save materials and be more compact and easier to made and cost-effective” on the basis that the field corrector lens has a smaller diameter than lenses in the first lens group in Campbell and Oda and that the corrector lens is positioned closer to the first focal plane than the first lens group where the cross-sectional area of the light on the surface of the corrector lens is small. 
However, as stated above in Section VI.C.i, it is clear that the statement regarding the FIG. 5 embodiment lacking a field or corrector lens element means that there is no field or corrector lens element in the FIG. 5 embodiment. For at least this reason, Appellant submits that Campbell fails to teach or suggest at least the features of a single field corrector lens. Furthermore, this explicit statement in Campbell both teaches away from the claimed system in claim 1 and shows lack of motivation to combine Campbell with any other reference in order to add a field or corrector lens element. 
Furthermore, Oda fails to cure the deficiencies of Campbell. Oda describes a lens system (6) comprising two lenses (4, 5) and that is designed to correct residual chromatic aberration and primary magnific chromatic aberration in part due to mutual spacing between lens 4 and lens 5 (Oda col. 4, Il. 30-39), and therefore does not teach or suggest “a single field corrector lens” configured within the context of claim 1 as a whole. In addition, Oda does not include any lens or lenses that correspond with the second lens group, and therefore does not teach or suggest “wherein the single field corrector lens has a smaller diameter than lenses in the first lens group and the second lens group.”
… 
Appellant’s argument is not persuasive. As discussed in section “4). Regarding Argument D, the Appellant argues on pages 12-15 of the Brief” (pages 47-51 of this Examiner’s Answer), Campbell’s “refractor objective” includes a correction lens. And based on Applicant’s definition of a corrector lens, Campbell’s lens 30 in Figure 5 is a 
And as discussed in Section “6). Regarding Argument F, the Appellant argues on pages 16-17 of the Brief” (pages 54-56 of this Examiner’s Answer), Oda’s lens system (6) is not just used for “chromatic aberration”. As shown in Oda’s Figure 2, the lens 6 performs two functions: (1) correcting residual chromatic aberration of lens 3, (2) extending the focal length. 
The combination of Campbell et al and Oda and Conchas et al and Erkmen et al and Schade teaches/suggests “that the free-space optical communication system includes a single field corrector lens that “has a smaller diameter than lenses in the first lens group and the second lens group.””

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LI LIU/Primary Examiner, Art Unit 2636       
                                                                                                                                                                                                 Conferees:
/KENNETH N VANDERPUYE/Supervisory Patent Examiner, Art Unit 2636                                                                                                                                                                                                        
/CHIEH M FAN/Supervisory Patent Examiner, Art Unit 2632                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires